DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Triggering mechanism” in claims 1-21. mechanism is a nonce term, like element or means, and performs the function of “triggering” and the claim as a whole lacks sufficient structure of the mechanism to perform the entire function of ‘triggering.’ It is not clear what the mechanism must trigger to be a triggering mechanism, and as set forth below, there are issues of indefiniteness with this term. Even when the “arm” or ‘lever’ aspect of the triggering mechanism are specified it is not reasonably clear that this will be sufficient structure under the three prong analysis to perform the entire ambiguous function of ‘triggering.’ 
Claim 1 line 4, “coupling mechanism”, and “coupling mechanism” throughout the claims is interpreted under 112(f). “Mechanism” is a nonce term with no particular structural meaning, and “coupling” is the associated required function. There is insufficient structure in the claims to achieve the function of coupling, which therefore indicates that invocation is proper. However, the lack of particularity in the specification as to what structure is included in this term leads to a finding of indefiniteness (see below). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “triggering mechanism” which is indefinite. The limitation, noted above, is a 112(f) limitation which requires concordance with particular structure in the specification. Here The specification does not particularly point out and reasonably define the structural metes and bounds of the triggering mechanism, which is therefore indefinite. It is not reasonably clear what is and is not the triggering mechanism, whether this must include (or only includes) the arm and protruding portions, etc. as set forth sometimes in the claims (e.g. claim 14). 
Claim 1 line 4, “coupling mechanism” is indefinite. The limitation, noted above, is a 112(f) limitation which requires concordance with particular structure in the specification. Here The specification does not particularly point out and reasonably define the structural metes and bounds of the coupling mechanism, which is therefore indefinite. It is not reasonably clear what is and is not the coupling mechanism, the specification alludes to only a carrier body (such as 28) being the coupling mechanism, which is insufficient to achieve coupling as set forth—and is therefore unclear and indefinite. The actual wedge elements (e.g. 38) which lock/retain/ couple things together in the punch are specifically not recited as part of the coupling mechanism, but are referenced as “other ancillary components” ([58]). The claims, therefore, which incorporate a “coupling mechanism” are indefinite for failing to reasonably apprise those of ordinary skill as to their metes and bounds. 

Claim 1 line 6 “coupling the punch…” is indefinite. It is not clear whether this is a statement of intended use, capability, a method step (active verb) or a recitation of the structure of the triggering mechanism. The triggering mechanism is not seen to actually be the element which couples the device, rather it is a mechanism that provides for the release and connection of other punch elements; the triggering mechanism is of unclear scope as well, which exacerbates this. 
Claim 1 line 9, “ in event of finger force…” is indefinite. The claim is phrased as an if/then statement, which in this context means IF finger force, THEN “…mechanism is correspondingly shifted” which is not true of the disclosed application. Only some subset of finger forces will correspondingly shift, as claimed, which the scope is therefore unclear, since it is phrased as a requirement or nature of the device, and is not clearly a statement of intended use or permissive quality. As a result the claim is indefinitely set forth. 
Claim 1 line 9 “finger force” is indefinite. It is not clear what structure is required in the device by reciting ‘finger force.’ How much force (and the nature of the force—e.g. the intent of the person wielding the finger) is not reasonably definite. It cannot be determined if finger force includes the manipulation by fingers of hand tools (finger tools?). The scope of the structure being claimed is indefinite due to the vagueness of the term “finger force.” 
Claim 4 requires “shallower within” which is not understood. The cavity has no definite shallowness direction, and no demarcated thinness or thickness parameters. It is not clear what “shallower within” refers to, and as such the public is not fairly on notice as to the metes and bounds of this claim term. It is rejected under 112(B), as being indefinite. 
Claim 5 requires “the finger force is directed in a single direction” and “a single finger being capable of providing the force” which is indefinite. This appears to be a method claim limitation in an apparatus claim which is not permissible, as it is indefinite. It is unclear whether applicant is claiming a capability of performance or a method, which is unreasonably indefinite. The nature of the finger force is not disclosed, and is not knowable as presented. It is not clear that the configuration of the lever is such that only a single direction finger force can be applied—the nature of the finger force is that it is created by a user, and the device cannot constrain what finger forces may be applied. It is not clear how the device restricts the finger force to be only a single finger force as set forth. It is not clear how the capability of a finger, which cannot be a part of the device, is being claimed. 

Claim 14 requires “ triggering mechanism”, “coupling mechanism” which are noted above to incorporate indefinite particular structure, not clearly set forth in the specification in accordance with 112(f) claim interpretation requirements. They are indefinite in scope. 
Claim 14 requires “shallower” which is indefinite as noted above, the frame of reference and the meaning in context is not sufficiently clear to be understood as reasonably setting forth the metes and bounds of the claim. It is not known if it means radial, axial, left right/ up down or some other type of direction being required.
Claim 16 requires limitations of finger force and/or finger capabilities similar to claim 5, and is rejected on the same grounds thereof. 
Claims which depend from a claim rejected under 112(b) are indefinite and rejected for the same reasons as the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 16-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  While the claims are indefinite with respect to the inclusion of human fingers, per se, the inclusion therein is not permitted as a matter of public policy. In order to ensure compact and complete prosecution—to the extent any claim may be construed to encompass a positive limitation including the human body itself in combination with structural elements, the claims are rejected under 101, as expressed in Section 33(a) of the AIA  as set forth above. 

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-13, 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amada Co. LTD. (JP  S58-23221, as cited by applicant: Amada herein).

Regarding claim 1, Amada discloses a punch body (13 figure 1) comprising: a sidewall (3 figure 3; it appears that 3/13 are differently shown in figure 1 and figure 3) that defines a central cavity (As seen in figure 1, 3 is pointing to a central element within the cavity of 13 in figure 1; again note the apparent discrepancy between numerals in figure 1 and 3), the central cavity extending along a longitudinal extent of the punch body (As seen in figure 1, the opening within 13 is seen to extend at least in the body portion 3).
Amada further discloses a retain/release system (31,21, 33, 25, 29, inter alia, figue 1 and 3) comprising a triggering mechanism (as noted above, this term is indefinite—it is currently most reasonably understood to be any mechamism capable of triggering anything; here Amada discloses 29 figure 2, 3, to be “operation pins” which “extend  to …hole…possible to withdraw the punch tip” at page 3 line 19-23 of the translation provided). The pins presence and use to withdraw make it a triggering mechanism, as claimed, as best understood.  

Amada further discloses a coupling mechanism (see indefiniteness supra, here Amada shows 21, which is an intermediate member between the trigger 29 and the detent element 25, in the same way that applicant’s carrier body 28 is between a trigger 16 and detent 38). 
Amada discloses a resilient member, (23; Page 2 of translation at line  19-20 “compression springs”; shown 23 figure 1 or figure 2)
Amada further discloses the triggering mechanism being accessible on the punch body sidewall (as noted above, it is ‘exposed’ and as seen in figure 1, 29 pokes out of the sidewall of the punch body).
Amada does not use the phrase “hand adjustable” but does disclose the removal is hand adjustable relative to the sidewall as best understood in light of indefiniteness noted above. Specifically, Amada discloses at page 3 line 22-23 “it is possible to withdraw the punch tip downward by the external operation without disassembling” and further at page 4 lines 1 “screws are not used” and page 3 last two lines through page 4 line 1 “replacement…can be extremely easily performed only by moving the keeper plate 21 upward.” Indicating an ease that is consistent with hand manipulation.  

 Amada further discloses the triggering mechanism coupling the punch body and the coupling mechanism (in the same manner as applicant’s device, as best understood, since the trigger 29 permits the connection through detents as does applicant’s).
Amada further discloses the resilient member (23) within the punch body central cavity (see figures 1 and 3) and positioned to resiliently oppose adjustment of the triggering mechanism (As shown in figure 1 and 3, inter alia).
Amada further discloses wherein in event of finger force being applied to the triggering mechanism, the coupling mechanism is capable of being correspondingly shifted from a first position within the punch body central cavity to a second position corresponding to an unlocked configuration of the punch body with respect to a punch tip; and wherein the resilient member shifts the coupling mechanism to the first position with removal of the finger force and the triggering mechanism back to a resiliently biased setting (This is shown in figures 1, 3 of Amada, and page 3 lines 8-12 + discussing the action of the ball 25 to retain; and see 23 figure 3 which shows the retention and release directions). Regarding the final clause of claim 1,  “first position of the coupling mechanism corresponding to a locked configuration of the punch body with respect to the punch tip” this is noted above as the detent strongly biased in position.
Regarding claim 8, Amada further discloses the triggering mechanism is positioned on the punch body sidewall to run parallel to a longitudinal axis of the punch body (up and down in figure 1; the up/down motion is disclosed explicitly in the text, as “moving the keeper plate 21 upward” at p. 4 line 1) , shifting of the coupling mechanism also being parallel to the longitudinal axis (“moving the keeper plate 21 upward” at p. 4 line 1).


Regarding claim 9 Amada (noted supra) further discloses wherein the resilient member is a spring (Page 2 of translation at line  19-20 “compression springs”).
Regarding claim 10, Amada (noted supra) further discloses the coupling mechanism (which is indefinite) comprises a carrier body (As noted above, the element 21 is a carrier body in the same manner as applicant’s), the carrier body having a central cavity (either arcuate, or tapered, noted at page 3 lines 5-17) sized to release a hub of the punch tip (the upper portion of the punch as at 19 figures 1 and 3 is a ‘hub’ per se, as clearly seen) when in the second position and sized to lock the punch tip hub when in the first position (the release is discussed at, inter alia, page 2 line 28- page 4 line 7).
Regarding claim 11 Amada further discloses the carrier body (21) has a sidewall (interior slotted area shown adjacent to 25/25 both sides, figure 1) defined with a plurality of openings (each portion of the sidewall of 21 is an opening, per se) configured to carry a corresponding plurality of wedge members (right and left 25 are ‘wedge’ members, since they bias/ detent into the punch and by their spheroid nature provide a wedging force in two directions), the wedge members passing between the openings and a groove in the punch body sidewall (As seen in figure 1) when carrier body is moved from first position to second position and vice versa.
Regarding claims 12 and 13, the movement of 21 up/down performs the ‘fixing’ and ‘releasing’ of the wedges 25, as seen in the figures and as cited above.

Regarding claim 22, the steps of providing and using the punch as set forth are treated clearly with respect to their provision in claim 1, and are rejected on the same evidence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 14-17, 21-22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Amada (as set forth above) in view of Thomas (US 1,179,476).


Regarding claim 2, Amada’s trigger mechanism is not a lever with pin. It is a pin only, used to adjust the fastener assembly to engage or disengage with the punch tip. 
In the same field of endeavor (punch mountings/ tool mountings) it is known as clearly shown in figure 1 of Thomas (US 1,179,476), to use  a triggering mechanism (12, figure 1, inter alia) shaped as a lever (12 is clearly a lever—figure 1) and operably coupled to a sidewall (7 is the sidewall of Thomas’ punch) via a pin (the operative connection is at the pin shown between 9 and 12 figure 1), the triggering mechanism rotatable about the pin (page 2 lines 28-30, “locking bolt 9 has, pivoted to it, the cam lever 12…”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pin 29 of Amada with a lever system as shown in Thomas, since a lever is known to provide a higher mechanical advantage than not having a lever, which would improve the ease of the release and lock of Amada, as is understood to be the objective of Amada—which desires easy disassembly. 

Regarding claim 3, Amada in view of Thomas discloses that the replaced trigger (in a form as taught by Thomas) has an arm portion (12) and a protruding portion (the cam surface), the arm portion configured to receive the finger force (Thomas figure 1), which when applied corresponds with the protruding portion shifting the coupling mechanism (as disclosed in figure 1 of Thomas) and the resilient member being correspondingly compressed by the coupling mechanism within the punch body central cavity (Since the spring and collar of Amada were designed to shift axially along the punch body, the use of a lever to adjust their position will not alter that—the inclusion is not a physical incorporation of the Thomas lever, it is a change of the pin to include a lever to achieve increased mechanical advantage). If a slight repositioning/ etc. is needed, this is the kind of adjustment known to be performed by those of ordinary skill in due course. It has been held that the combination of elements known in the prior art to be used in accordance with their known functions is unpatentable as a matter of law absent a showing that the combination has results which are unexpectedly advantageous over the prior art. Please see Sakraida v. Ag Pro, Inc. U.S. Supreme Court No. 75-110 425 US 273, 189 USPQ 449 (1976), Which states “patent[s] for combination that only unites old elements with no change in their respective functions withdraws what is already known into field of its monopoly and diminishes resources available to skillful men” and [a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent”; also see  Anderson’s Black Rock, Inc. v. Pavement Salvage Co., Inc. U.S. Supreme Court 396 US 57, 163 USPQ 673 (1969) which states “while the combination of old elements performed a useful function, it added nothing to the nature and quality of the radiant-heat burner already patented”. 
 The Supreme Court in KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) affirmed both Sakraida and Anderson’s requirement that to be patentable a combination needed to provide some synergistic effect. See Slip op. at 13 lines 3-19. Using known elements for their known functions is as a matter of law not patentable, since it removes resources available to skillful men, contrary to U.S. Const., Art. I §8, cl.8. which provides patent monopolies to promote the progress of useful arts. See Slip op. KSR at 24 lines 5-7.


Regarding claim 4,  as best understood, Amada discloses the first position of the coupling mechanism (21 ) is shallower within the punch body central cavity (meaning closer to the tip end of the punch; as best understood) than the second position (when it is in a releasing position, relatively further from the tip end of the punch, as shown the release/second position is ‘up’ relative to the tip, since that makes the relief structure of the inner portion of 21 engage with the ball 25, thus permitting the release of the tip 19 from the body 3/ 13—again note the inconsistent label for 3/13 between figures 1 and 3).

Regarding claim 5, the Amada in view of Thomas device further discloses the triggering mechanism has an arm portion (12), the arm portion configured to receive the finger force (page 2, as noted above refers to the lever 12 as being ‘rotated by hand,’ which in context means it is configured to receive finger force), wherein the finger force is directed in a single direction (as best understood—a direction like clockwise—as seen in the figures of Thomas a single clockwise or counterclockwise direction can be applied, meeting this limitation), with a single finger being capable of providing the force (again, note the serious indefiniteness here; however, Thomas discloses the lever 12 is a “hand lever” making single finger operation fairly disclosed; if not, then the amount of force – not disclosed by applicant in a specific manner—would have been obvious to adjust, since selecting the amount of force needed to operate a hand lever would be the type of routine selection appropriate to one of ordinary skill). It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, adjusting the length of the lever, or its stiffness would be an adjustment of the amount of force required, and as Thomas already specified the use by hand it is not inventive to limit ambiguously to ‘finger’ force. 
	Claims 14-17 are rejected over the same grounds and reasoning as claims 2-5 above, clearly containing essentially the same elements. 
	Regarding claim 21, as set forth above, claim 10 is anticipated by Amada; here the combination with Thomas to meet claim 14 does not change the nature of Amada which shows the release from the hub as claimed, which is therefore rejected over the same rationales as claims 14 and 10 noted above. 

Claims 22, 25-28 are obvious in view of Amada and Thomas, as set forth above, since the steps of operation as claimed are clearly seen in the structures and disclosure of Amada as modified by Thomas. Alternatively, they are obvious steps of performance, as set forth below. 

Claim(s) 6-7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amada in view of Thomas as applied to claims 2-5 above, and further in view of Johnston (US 2010/0107832) and Page (US 1,116,617).

Regarding claims 6-7, the Amada/Thomas combination does not use the same type of lever and recess as used in the present application—namely one that is recessed into the slim punch body and scooped to permit the lever end to be raised to move the internals in an unlocking procedure. The unlocking in Amada is very similar to that presently disclosed, and meets the claims as noted above, but the type of lever is not particularly important, and is (as shown below) known in the art. 
Johnston 2010/0107832 shows a lever 163 figure 1D, which is placed in a recess slot (105 figure 1C) having a scooped portion 106 which enables the lever to be actuated by a finger. (*[0050]: “fingers of a hand.”) Johnston is not a lever that is a pull lever, like the present application. 
It is more broadly known in the recessed lever art, which is the particular problem the application is trying to address, as shown in Page (US 1,116,617) to provide a recessed lever (12 figure 1) which is mounted on a pin (18 figures 1 and 2) about which the lever pivots (see figures 1 and 2 respectively) to cause the axial shifting of an internal mechanism (16 figures 1 and 2) in a manner identical to the axial shifting needs of the release mechanism of Amada, and identical to the proposed claimed solution of applicant. 

Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to change the pin of Amada to be a recessed lever system such as shown in Page- since recessing the lever provides for a clean exterior, ease of finger actuation, and is known to use levers to actuate punch body punch tip mounting systems as taught by Thomas and Johnston. The selection of a particularly elegant lever within that known class of punch release mechanisms is no more than the selection of a known device acting according to its known function. Here the selection of a Page style lever does not change the mode of operation of Amada—it simply uses a known punch lock release (as evidenced in Thomas and Johnston) to provide a simple, sleek flush/ recessed lever to the same purpose and with no unexpected result or undue experimentation. Although Page is not specifically shown in punching art, the lever actuation of a locking mechanism is constant, and a teaching of flush surfaces will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Page clearly describes the design incentives of selecting a flush / recess lever versus a lever that sticks out (as in Thomas); because flush / recessed positioning of levers is better for “to furnish means for effectively housing and protecting certain operative parts” (set forth in Page) and levers that stick out are better for pure ease of access to the lever itself. 
Claims 18-20 are rejected over the same art and reasoning as claims 6-7, noted above, clearly having the same claimed features. 

Claim(s) 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amada in view of Thomas as applied to claim 22 (inter alia) above, and further in view of Alden (US 1,910,275).

Regarding claims 23 and 24, Amada/ Thomas does not disclose the step of “inserting the punch tip in the punch body by hand with force sufficient to deflect the resilient member and shift the coupling mechanism from a first position within the punch body central cavity to a second position corresponding to an unlocked configuration of the punch body and proper position of the punch tip within the punch body to be secured thereto.” The combination of Amada and Thomas would include a controlled lever adjustment which permits a locking or unlocking movement by the lever. 
In the same art of punch tip retention, Alden discloses that the use of a retention detent mechanism (25 figure 1) can be biased pivotally into engagement with a punch tip (12/13 figure 1) such that the insertion of the punch tip itself yields the force of the spring, and thus permits the punch to be “snap[] into the recess [of the punch tip] 22 to hold the tool …” (Alden p. 2 line 91+).  This releasability is disclosed as an improvement, as the punch is “removable at all times even though a heavy pressure has just been applied.” 
It would have been obvious to one of ordinary skill to adjust the slide mechanism of Amada 21 to be shifting a releasing/locking wedge piece such as 25 of Alden, since doing so permits the step of sliding a punch in without any tools or use of the release lever/ mechanism, and the arrangement of a wedge rather than a ball will permit removal just after heavy pressure, since the construction of the detent element in the style of Alden is disclosed not to bind, and to permit such removal just after a heavy load is applied—as by punching and stripping with the punch tip. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724